Citation Nr: 1708971	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  15-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to restoration of a 100 percent disability evaluation for prostate cancer, to include entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1950 to November 1952 and December 1956 to June 1976.  He served in both Korea and the Republic of Vietnam, and is a recipient of the Silver Star, Distinguished Flying Cross with Valor Device and Bronze Star with Valor Device.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of this case was subsequently transferred to the RO in San Diego, California following the Veteran's relocation.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  
38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

Active prostate malignancy has been present throughout the pendency of this appeal, and the Veteran's prostate cancer residuals preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for prostate cancer have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107, 5110  (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.340, 3.341, 3.343, 4.16, 4.16, 4.115b, Diagnostic Code 7528 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to restoration of a 100 percent rating for prostate cancer.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Malignant neoplasms of the genitourinary system are assigned a 100 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A note following the code provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran's prostate cancer has been service-connected since June 2009.  In a July 2009 rating decision, the RO awarded a 100 percent disability rating, based on the presence of active malignancy.  The RO subsequently ordered a review examination of the Veteran in February 2013.  On the basis of that assessment, the RO proposed a reduction of the Veteran's disability rating to 40 percent in an April 2013 decision.  Following receipt of additional private treatment records, the RO assigned a 60 percent rating effective from July 1, 2014, in accordance with the provisions of 38 C.F.R. § 3.105(e).  The Veteran initiated a timely notice of disagreement as to the reduction of his 100 percent disability rating.  In this respect, the Board must determine whether the Veteran's prostate cancer has either been active during the pendency of this appeal, or alternatively, whether the residual disabling manifestations have been sufficiently severe as to preclude substantially gainful employment.  

Initially, the Board notes that Diagnostic Code 7528 does not define the terms active malignancy, recurrence, or metastasis.  Additionally, the Board finds these terms to be generally outside the general competence of a lay person, such that a medical professional must determine whether active cancer is present.  In the course of the above-noted February 2013 VA examination, the examiner determined the Veteran's cancer was in remission; however, the examiner failed to explain how or why she came to this conclusion other than stating the Veteran completed brachytherapy in September 2009.  Interestingly, the examiner also noted the Veteran's androgen therapy treatment, but did not indicate whether such treatment had been terminated.  

The above-noted cancer status was disputed by the Veteran's private Urologist in a recently submitted disability benefit questionnaire in July 2015.  More specifically, the Veteran's Urologist stated the Veteran's disease is considered stable; however, he indicated prostate cancer is usually not considered in remission.  Additionally, the private physician expressly stated the Veteran was unable to work as a result of his prostate cancer, due to poor sleep and urinary incontinence.  

The Board initially observes that neither the VA nurse practitioner nor the Veteran's treating physician fully explained their cancer status conclusions.  However, this determination, the Board finds, could likely never be ascertained with any degree of certainty.  The Board finds both opinions to be reasonable conclusions; however, the Board does note that the person who provided the VA opinion is a nurse practitioner, whereas the Veteran's treating physician is a medical doctor that specializes in urological conditions.  Based on the foregoing, the Board finds the evidence supporting a finding that the Veteran's cancer is not considered to be in remission, to be in equipoise with the evidence indicating that it has entered remission.  

Additionally, the Board notes the Veteran's private clinician has also indicated the Veteran is unemployable as a result of his service-connected prostate cancer, which is presently evaluated as 60 percent disabling.  As such, the Board finds the Veteran also satisfies the criteria for a TDIU rating based on his prostate cancer disability alone.  Therefore, the benefit of the doubt is resolved in the Veteran's favor, and he is entitled to restoration of the 100 percent rating. 


ORDER

Entitlement to restoration of a 100 percent disability evaluation for prostate cancer is granted throughout the period, based on both the schedular criteria and criteria for a TDIU rating being met, subject to the criteria applicable to the payment of monetary benefits. 


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


